Exhibit 10.2
31 May 2011
TRAVELPORT INTERNATIONAL LIMITED
and
GORDON WILSON
 
SERVICE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
DATE: 31 May 2011
PARTIES

  1.   Travelport International Limited (formerly Galileo International Ltd)
(the “Company”) (a wholly owned indirect subsidiary of Travelport Limited), the
registered office of which is at Axis Park, 10 Hurricane Way, Langley, Berks SL3
8US, UK or such other location the Company determines to be its corporate
headquarters;

  2.   Solely for purposes of clause 4.9 hereof, Travelport Limited, a Bermudan
Corporation, (“Travelport”);

  3.   Gordon Wilson (the “Executive”).

IT IS AGREED AS FOLLOWS:

1.   DEFINITIONS

    In this agreement the following definitions apply:

    “Agent” means all and any travel agents with whom the Executive had contact
or about whom he became aware of or informed in the course of his employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company to
be involved in the supply of Restricted Products or Restricted Services; or

  (b)   who has at any time during the period of twelve months prior to the
Termination Date been involved in the supply of Restricted Products or
Restricted Services.

    “Associated Company” means any company 20 per cent or more of the equity
share capital of which is owned directly or indirectly by the Company (applying
the provisions of section 838 of the Income and Corporation Taxes Act 1988 in
the determination of ownership), or any other Group Company or any company to
which the Company (or any other Group Company) renders managerial,
administrative or technical services;

    “Board” means the board of directors of Travelport from time to time
including any committee to which he is appointed;

    “Business Day” means a day other than a Saturday, Sunday or a day which is a
Public Holiday in the United Kingdom;

    “Businesses” means all and any trades or other commercial activities of any
Group Company

  (a)   with which the Executive shall have been concerned or involved to any
material extent at any time during the period of twelve months prior to the
Termination Date and which the relevant Group Company shall carry on with a view
to profit;

Page 2



--------------------------------------------------------------------------------



 



    “Client” means any person with whom the Executive had material contact or
about whom he became aware of or informed in the course of his employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company
for the supply of any Restricted Products or the provision of any Restricted
Services; or     (b)   to whom a Group Company shall at the Termination Date
supply any Restricted Products or provide any Restricted Services;

    “Confidential Business Information” means all and any Corporate Information,
Marketing Information, Technical Information and other information (whether or
not recorded in documentary form or on computer disk or tape) which is of a
commercially sensitive or confidential nature and any information in respect of
which the Company or any Group Company owes an obligation of confidentiality to
any third party:

  (a)   which the Executive shall acquire or has acquired at any time during his
employment by the Company but which does not form part of the Executive’s own
stock in trade; and

  (b)   which is not readily ascertainable to persons not connected with the
Company either at all or without a significant expenditure of labour, skill or
money;

    “Corporate Information” means all and any information (whether or not
recorded in documentary form or on computer disk or tape) relating to the
business methods, corporate plans, management systems, finances, maturing new
business opportunities or research and development projects of any Group
Company;

    “Distributor” means any person with whom the Executive had material contact
or about whom he became aware of or informed in the course of his employment

  (a)   who pursuant to a contract provides sales and marketing services to a
Group Company in any territory of the world at the Termination Date; or

  (b)   who shall at the Termination Date be negotiating with a Group Company to
provide sales and marketing services to a Group Company in any territory of the
world;

    “Employee” means any person who is or was, at any time during the period of
twelve months ending on the Termination Date, employed or engaged by a Group
Company in a senior management, senior sales or senior technical position and
who, by reason of such a position, possesses any Confidential Business
Information;       “Employment” means the Executive’s employment under this
agreement;       “Group” means all Group Companies from time to time;

    “Group Company” means any Subsidiary, Holding Company or Ultimate Holding
Company of the Company (or any Associated Company of the Company) from time to
time and the Company;

Page 3



--------------------------------------------------------------------------------



 



    “Holding Company” means a holding company as defined in section 1159 of the
Companies Act 2006;

    “Intellectual Property” means any invention, which is wholly or partly the
property of the Company (or any other Group Company), design or copyright work
which is devised, developed or created by the Executive (whether alone or in
conjunction with any other person) in the course of his employment by the
Company (or any other Group Company);

    “Marketing Information” means all and any information (whether or not
recorded in documentary form or on computer disk or tape) relating to the
marketing or sales of any past, present or future product or service of a Group
Company including, without limitation, sales targets and statistics, market
research reports, sales techniques, price lists, discount structures,
advertising and promotional material, the names, addresses, telephone numbers,
contact names and identities of clients and potential clients, commercial,
technical contacts of and suppliers and potential suppliers or consultants to a
Group Company, the nature of their business operations, their requirements for
any product or service sold or purchased by a Group Company and all confidential
aspects of their business relationship with the relevant Group Company;

    “Material Interest” means:

  (a)   the holding of any position as director, officer, employee, consultant,
partner, principal or agent;

  (b)   the direct or indirect control or ownership (whether jointly or alone)
of any shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 3 per cent of the issued
ordinary share of any company whose shares are listed on any Recognised
Investment Exchange (as defined in section 285 of the Financial Services and
Markets Act 2000); or

  (c)   the direct or indirect provision of any financial assistance;

    “Named Competitor” means any business or entity that competes with the
Company, any Group Company or any part of Travelport’s business with which the
Executive is involved.

    “Restricted Period” means the period of twelve months commencing on the
Termination Date unless the Company shall have exercised its right to place the
Executive on “garden leave” under clause 3.4 of this Agreement in which case
such period of twelve months shall be reduced by such period as the Executive
shall have spent on “garden leave”;

    “Restricted Products” means all and any products of a kind which shall be
dealt in, produced, marketed or sold by a Group Company in the ordinary course
of the Businesses;

    “Restricted Services” means all and any services of a kind which shall be
provided by a Group Company in the ordinary course of the Businesses;

Page 4



--------------------------------------------------------------------------------



 



    “Subsidiary” means a subsidiary as defined in section 1159 of the Companies
Act 2006;

    “Supplier” means any person with whom the Executive had material contact or
about whom he became aware of or informed in the course of his employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company to
supply goods and/or services; or

  (b)   who, at the time of the Termination Date supplies goods and / or
services to a Group Company;

    “Technical Information” means all and any trade secrets, source codes,
computer programs, inventions, designs, know-how discoveries, technical
specifications and other technical information (whether or not recorded in
documentary form or on computer disk or tape) relating to the creation,
production or supply of any past, present or future product or service of a
Group Company; and

    “Termination Date” means the date on which the Executive’s employment
hereunder terminates and references to “following the Termination Date” shall be
construed as from and including such date of termination.

    “Ultimate Holding Company” shall mean a Holding Company that is not also a
Subsidiary.

2.   INTERPRETATION

2.1   In this agreement:

2.1.1   the contents and clause headings are included for convenience only and
do not affect its construction;

2.1.2   words denoting the singular include the plural and vice versa; and

2.1.3   words denoting one gender include each gender and all genders.

2.2   In this agreement, unless otherwise specified or the context otherwise
requires, a reference to:

2.2.1   a person is to be construed to include a reference to an individual,
firm, partnership, company, corporation, association, organisation and trust (in
each case whether or not having a separate legal personality);

2.2.2   a document, instrument or agreement (including, without limitation, this
agreement) is a reference to any such document, instrument or agreement as
modified, amended, varied, supplemented or novated from time to time;

2.2.3   a clause or schedule is a reference to a clause of or schedule to this
agreement; and a reference to this agreement includes its schedule;

2.2.4   a statutory provision is to be construed as a reference to such a
provision as amended, consolidated or re-enacted from time to time and to any
orders, regulations, instruments or other subordinate legislation made under the
relevant

Page 5



--------------------------------------------------------------------------------



 



    statute (except to the extent that any amendment, consolidation or
re-enactment coming into force after the date of this agreement would increase
or extend the liability of any party to this agreement to any other party).

3.   EMPLOYMENT

3.1   The Executive is employed by the Company as President and CEO of
Travelport at the Senior Executive Leadership Level (“SEL”) or its equivalent as
defined by Travelport or its successors from time to time. The content of the
Executive’s job description may be varied from time to time subject to any
variations being reasonable, mutually agreed and subject to no diminution in
conditions of employment or status.

3.2   The Executive’s employment hereunder shall continue (subject as
hereinafter mentioned) until terminated by either party giving to the other not
less than twelve (12) months’ prior written notice.

3.3   If full notice is not given under clause 3.2 the Company will pay salary
and benefits in lieu of notice or any unexpired period of notice whether notice
is given by the Company or the Executive. Any payment in lieu shall consist
solely of a sum equivalent to (i) the Executive’s salary (at the rate applicable
at the date notice is given); (ii) other cash remuneration and benefits
(excluding, for the avoidance of doubt, any bonus under clause 8) and (iii) the
cash equivalent of any entitlement to non-cash benefits (which shall be the cost
to the Company of providing such non-cash benefits), in each case for the notice
period or any unexpired period of notice and shall be subject to such deductions
for tax and national insurance as the Company is required to make.

3.4   If either the Executive or the Company serve notice on the other to
terminate the Executive’s employment the Company may, in its absolute
discretion, require the Executive to take ‘garden leave’ for all or part of the
remaining period of his employment.

3.5   If the Executive is asked to take garden leave he:

  (a)   Upon request by the Company or any Group Company, resign from all
offices, committees, trusteeships or positions held by him in the Company (or
any other Group Company), including without limitation the Board, and transfer
all nominee shares held by him in the Company (or any other Group Company)
without compensation for loss of office or otherwise and, should he fail to do,
the Board or its designee is irrevocably authorized to appoint some person in
his name and on his behalf to do, execute and perform any acts, deeds, documents
or things necessary to effect such resignation or transfer;     (b)   may be
required to carry out none or some only of his duties during the remaining
period of his employment;     (c)   must return to the Company all documents and
other materials (including copies) belonging to any Group Company containing
Confidential Business Information;     (d)   may not without the permission of
the Company contact or attempt to contact in a business context any Employee,
Client, Supplier or professional

Page 6



--------------------------------------------------------------------------------



 



      adviser of the Company or any Group Company that the Executive is
reasonably expected to know/have known in the course of his duties with the
Company;     (e)   may not attend his place of work or any other premises of any
Group Company unless requested to do so.

3.6   During any period of garden leave the Executive will continue to receive
his full salary, other remuneration and benefits.

3.7   The Executive’s period of continuous employment with the Group commenced
on 13 May 1991.

4.   DUTIES

    During the Employment the Executive will:

4.1   faithfully and diligently perform such duties within the scope of the
Executive’s normal duties as President and CEO of Travelport and exercise such
powers (not only for the Company but also any other Group Company) as may be
assigned to or vested in him from time to time by the Board and will use his
best endeavours to promote the interests of the Company, subject to the terms of
clause 3.1;

4.2   give to the Board or such persons as it from time to time nominates such
information regarding the affairs of the Company or any Group Company as the
Board may require and at all times conform to the reasonable and lawful
directions of the Board;

4.3   devote the whole of his working time, attention and skills to the business
and affairs of the Company (or such other Group Company, if any, to which the
Executive may from time to time with his consent be seconded, subject to clause
3.1) and will not, save as a representative of the Company or with the consent
of the Board, be directly or indirectly engaged or concerned in the conduct of
any other business whether or not competing in any respect with the business
from time to time of the Company or any Group Company nor hold any other office
or employment (whether paid or unpaid) nor will the Executive be directly or
indirectly interested in any such business save through his holding, or being
interested in, less than 3 per cent of the issued securities of any class of any
listed company;

4.4   without prejudice to the generality of clause 4.3, conform to normal hours
of work which are 9.00am to 5.00pm United Kingdom time, Monday to Friday
inclusive and without additional payment to such other hours of work as may from
time to time reasonably be required of him for the proper performance of his
duties under this agreement. The seniority of this position exempts the
Executive from the maximum working week of 48 hours over a 17 week reference
period as specified in the Working Time Regulations. Other stipulations of the
aforementioned Regulations apply;

4.5   be located at Axis Park, 10 Hurricane Way, Langley, Berks SL3 8US and
shall travel to such other offices or places as from time to time directed by
the Board but the Executive will not normally be obliged, except for visits for
reasonable periods in the ordinary course of his duties, to work or to reside
outside the United Kingdom. Any special provisions relating to employment
outside the United Kingdom for a period of

Page 7



--------------------------------------------------------------------------------



 



  one month or more will be mutually agreed with the Executive separately and
reasonable terms and conditions for such a move agreed in good faith and with as
much notice as reasonably possible.

4.6   if the Company deems it necessary for the Executive to undergo at the
Company’s expense any medical examinations or tests, the Executive will be
required to undergo such examinations with a Registered Medical Practitioner who
will make recommendations to the Board and retain the medical report;

4.7   at all times consider in what manner and by what new methods or devices
the products, services, processes, equipment or systems of the Company or any
Group Company might be improved;

4.8   without prejudice to the Executive’s statutory obligations in relation to
share dealings and his share holdings, comply with the terms of the Model Code
of the London Stock Exchange Limited and with such other code of practice as the
Company (or its Holding Company) may from time to time adopt and impose upon
employees whether in respect of dealings in shares of the Company (or any other
Group Company) or otherwise.

4.9   The Executive shall also serve as a member of the Board without additional
compensation.

5.   REMUNERATION

5.1   During the Employment the Company will:

5.1.1   pay a salary at the annual rate of £550,000 effective June 1, 2011 (or
such higher rate as may from time to time be agreed or determined by the Company
and notified to the Executive) which salary will be payable by monthly
instalments in arrears (by direct credit transfer) less all deductions required
by law or under this agreement and accrue from day to day and be payable by the
last day of every month and will be deemed to include all directors’ and other
fees or emoluments receivable from the Company;

5.1.2   review the Executive’s remuneration once every 12 calendar months
usually in March of each year;

5.1.3   subject to agreement with the Executive be entitled, at any time and in
any event on termination however it arises, to deduct from the Executive’s
remuneration under this agreement or from any other sums owed or owing by the
Company (or any other Group Company) to the Executive any moneys due from him to
the Company or any Group Company in respect of outstanding loans, advances,
overpayments, or loss of property of the Company and excess holiday taken.

6.   BENEFITS

6.1   Expenses

    Upon production of appropriate receipts and vouchers all reasonable expenses
(including travel and hotel expenses) properly incurred by him in the
performance of his duties will be refunded to the Executive provided that such
expenses are submitted within a reasonable time from the date they were incurred
and the

Page 8



--------------------------------------------------------------------------------



 



    Executive complies with the Company’s rules and procedures from time to time
in force in respect of expenses.

6.2   Pension & Cash Allowance

  (a)   The Company operates a defined contribution pension plan. While the
Executive remains eligible for the Group Personal Pension Plan (or another
personal pension plan of the Executive’s choosing or the equivalent cash
compensation), the Company’s contributions are capped at the lesser of (a) 15%
of the Executive’s then-current annual base salary (currently £550,000 under
clause 5.1.1) or (b) the maximum amount of the annual allowance permitted by HM
Revenue & Customs without additional tax (i.e. £50,000 per annum for the
2011-2012 tax year), to be contributed monthly by the Company. The Company
pension scheme is contracted in to the State Earnings Related Pension Scheme and
National Insurance contributions are payable accordingly.

  (b)   The Executive will receive a per annum cash allowance in an amount equal
to (a) 15% of his then-current annual base salary minus (b) the Company’s
pension contribution under clause 6.2(a), less all required deductions and
withholdings, to be paid monthly. Based on the Executive’s current base annual
salary of £550,000 and the current 2011-2012 tax year cap of £50,000, this
annual cash allowance will be £32,500 ((£550,000 x 15%) — £50,000), which will
be prorated for the remainder of the 2011-2012 tax year. For the avoidance of
doubt, this amount is not part of the Executive’s annual base salary and
therefore shall not be used as the basis for calculating bonus (including under
clause 8.1), the termination payment under clause 9.1, pension under clause
6.2(a) or any other entitlements.

6.3   Holiday Entitlement

    The Executive is entitled to thirty (30) days per year in addition to Public
Holidays in the United Kingdom. The holiday year runs from 01 January to 31
December each year.

    Before any annual leave is taken, the Executive must apply to the Board or
its designee for approval and comply with all other rules as set out in the
Annual Leave Policy. The Company reserves the right to alter the terms of the
Annual Leave Policy from time to time with a minimum of one month’s notice to
each employee to whom it applies, except in relation to the number of days per
annum of Holiday Entitlement.

6.4   Holiday Pay

    The Executive will be paid at the full basis rate of salary for all
holidays, including Public Holidays, taken within the Holiday Allowance limit
specified above under Holiday Entitlement. This is subject to the conditions
specified within the Annual Leave Policy being complied with.

6.5   Accrued Holiday Pay

    If, at the effective date of Employment termination, there is still annual
leave due to the Executive, an accrued payment will be made in respect of those
days on a pro

Page 9



--------------------------------------------------------------------------------



 



    rata basis at the same rate of pay as described in clause 6.4 above. This
payment will be in addition to any other payments due from the Company.

    If, however, the Executive leaves the Company’s service without giving due
notice in accordance with this contract of employment, no entitlement to accrued
holiday pay will exist although any accrued statutory holiday pay outstanding
will be paid.

    If at the effective date of Employment termination, annual leave has been
taken in excess of what is due, the excess will be deducted from the Executive’s
final pay, subject to agreement with the Executive.

6.6   Absence through Sickness or Injury

    If the Executive is absent through sickness or injury, the Company’s
Sickness Absence and Pay Policy and Procedure must be complied with. This
document is obtainable from the HR department.

6.7   Sick Pay

    During absence for illness (including absence due to injury or other
disability) the Executive will be entitled to receive a sick pay allowance in
accordance with, and subject to, the provisions set out in the Company’s
Sickness Absence and Pay Policy and Procedure under the heading ‘Sick Pay’.

    The Company reserves the right to alter the terms of the Company’s Sickness
Absence and Pay Policy and Procedure from time to time with a minimum of one
month’s notice to each employee to whom it applies, save that any change to the
amount of sick pay or to the length of time sick pay is paid shall only be made
with the Executive’s consent.

6.8   Private Medical Insurance

    The Company will pay subscriptions on the Executive’s behalf (and for the
Executive’s spouse and children under the age of 18 years) to such medical
benefits insurance scheme as the Board or its designee may from time to time
decide, consistent with SEL level cover in other Travelport owned companies, and
subject to the rules of the scheme.

6.9   Life Assurance Benefit

    Life Assurance Benefit is payable to the Executive’s beneficiary(s) should
the Executive die whilst in the service of the Company, subject to certain
criteria but which will be no less than four (4) times the then prevailing
annual salary of the Executive. Payments under the Scheme are subject to
approval by the Trustees and the rules of the scheme. Details are available from
the HR department.

6.10   Permanent Health Insurance

    The Executive will be covered under the Company’s Permanent Health Insurance
Scheme (the “PHI Scheme”), subject to the terms of the policy of the PHI Scheme.
Further details are available from the HR department. Acceptance into the scheme
and payments under it are subject to the Executive’s continued employment by the
Company and the rules of the scheme.

Page 10



--------------------------------------------------------------------------------



 



7.   CAR ALLOWANCE

7.1   The Executive is eligible to receive the benefit of a company car
allowance. This allowance is £20,000 per annum and will be paid in monthly
instalments along with the Executive’s salary. This allowance is taxable but not
pensionable and will not be included in the basis for any bonus calculations.

7.2   It is a condition of the Employment that the Executive will at all times
be the holder of a current UK driving licence and will notify the Company
immediately in the event that he loses his licence. The Executive will bear any
fines incurred for motoring offences in respect of the motor car whether during
private use or in the performance of his duties under this agreement.

7.3   The Executive is eligible to receive the benefit of a company fuel card
allowance. This allowance is £3,000 per annum. This allowance is taxable but not
pensionable and will not be included in the basis for any bonus calculations.
The allowance will be reviewed on an annual basis.

8.   BONUS AND PERQUISITES

8.1   The Executive qualifies for the discretionary Travelport bonus plan which
is payable annually on a base of 150% of his earned per annum salary, which is
his bonus at target. This percentage is determined by the Company and Travelport
performance as a whole. As such it may vary. Exceptionally the bonus could be
less than the specified amount where business and individual performance is
below expectation. Notwithstanding that the bonus plan is discretionary, the
Company will procure that discretion will not be exercised in such a way that
would result in the Executive being treated on a different basis from other
employees at his level of seniority;

8.2   The bonus scheme is designed to retain and motivate employees. Should
Employment terminate before the end of a bonus year, or the Executive is under
notice or on garden leave at that time, the Company will procure that the
Executive shall be paid bonus on a pro rata basis up to and including the
Termination Date notwithstanding any rules of the bonus plan. Further, the
Company will procure that any rules of the bonus plan that provide for the
Executive to be ineligible for a bonus if he is entitled to any other incentive
or commission plan payments or if he is on garden leave or under notice of
termination, will not apply to the Executive;

8.3   Any bonus payment will be subject to applicable taxes and National
Insurance but will not be pensionable.

8.4   The Executive is also eligible at the SEL or its equivalent level to
receive the following perquisites according to the rules of the applicable plan
or policy. These are:

  8.4.1   Financial advice and other professional services as arranged for SEL
executives of Travelport based in Europe of up to £5,000 (five thousand pounds)
per annum;

  8.4.2   The provision of a company vehicle up to an annual lease cost of
£9,000 (nine thousand pounds); and

Page 11



--------------------------------------------------------------------------------



 



  8.4.3   An allowance of up to £5,000 (five thousand pounds) per annum for
personal travel or travel related expenditure subject to the prevailing travel
allowance policy as operated by Travelport in Europe which is reimbursable
against receipts.

8.5   The benefits outlined in clause 8.4 above will include income tax relief
on the difference between basic rate income tax and the Executive’s actual rate
of income tax charged in the United Kingdom to a maximum of 28% (twenty eight
percent) differential. Such relief will be paid to the Executive in cash on a
monthly basis. The benefits outlined in clause 8.4 above are not and shall not
be pensionable.

9.   TERMINATION PAYMENT

9.1   In the event that the Executive’s employment is terminated without cause
by the Company, Travelport, an Associated Company or an acquirer of Travelport’s
business or assets or the Executive resigns in circumstances where he is
entitled to resign in response to a fundamental breach of contract by the
Company or Travelport (by way of non-exhaustive example only, it is agreed that
any reduction in Executive’s base annual salary and bonus opportunity under this
agreement that is not remedied by the Company within 30 days after written
notice by Executive shall constitute a fundamental breach of contract by the
Company under this agreement), the Executive will be eligible to receive the
following additional benefits:

9.1.1   a lump sum severance payment that is equivalent to twice the Executive’s
then annual base salary and 100% of his target annual bonus payable at the time
of termination; and

9.1.2   vesting of any equity-based awards then held by Executive with respect
to Travelport or any Group Company as, and to the extent, described in and
subject to the definitive documentation related to such awards.

9.2   Any payments made to or received by the Executive under this clause 9 will
be subject to tax and National Insurance and any other deductions as may be
required by law.

10.   CONFIDENTIAL BUSINESS INFORMATION

10.1   The Executive shall not either during the continuance of the Executive’s
employment or at any time thereafter:

  (a)   disclose or communicate to any person or permit or enable any person to
acquire any Confidential Business Information other than for any legitimate
purposes of a Group Company; or

  (b)   use or attempt to use any of the Confidential Business Information in
any manner which may injure or cause loss either directly or indirectly to any
Group Company or its Clients or may be likely to do so or for any purpose other
than in the discharge of The Executive’s duties hereunder; or

  (c)   sell or seek to sell to anyone Confidential Business Information other
than for any legitimate purposes of a Group Company; or

Page 12



--------------------------------------------------------------------------------



 



  (d)   obtain or seek to obtain any financial advantage direct or indirect from
the disclosure of Confidential Business Information other than for a Group
Company.

10.2   During the continuance of the Executive’s employment and at all times
thereafter the Executive shall use his reasonable endeavours to prevent the
unauthorised publication or disclosure of the Confidential Business Information
or any part thereof.

10.3   This Clause shall not apply to:-

  (a)   information or knowledge which comes into the public domain other than
in consequence of the Executive’s default;

  (b)   any information which the Executive has acquired other than through the
performance of his duties for a Group Company;

  (c)   any information which is required to be disclosed by the Executive by
order of a court of competent jurisdiction or an appropriate regulatory
authority or otherwise required by law.

  10.4   Nothing in this agreement shall preclude the Executive from making a
protected disclosure for the purposes of the Public Interest Disclosure Act
1998.

11.   RECORDS

11.1   The Executive shall not during his employment by the Company make
otherwise than for the benefit of a Group Company any form of record on whatever
medium relating to any Group Company (“the Records”).

11.2   The Executive shall not either during his employment or thereafter use or
permit to be used any of the Records otherwise than for the benefit of a Group
Company.

11.3   The Executive shall not, without the prior authority of the Company,
remove from the Company’s premises or copy or allow others to copy the contents
of any document, computer disk, tape or other tangible item which contains any
Confidential Business Information or which belongs to any Group Company.

11.4   The Executive shall return to the Company upon request and, in any event,
at the Termination Date all documents, computer disks and tapes and other
tangible items in his possession or under his control which belong to any Group
Company or which contain or refer to any Confidential Business Information.

11.5   If so requested by the Company, the Executive shall delete all
Confidential Business Information from any computer disks, tapes or other
re-usable material in his possession or under his control and destroy all other
documents and tangible items in his possession or under his control which
contain or refer to any Confidential Business Information.

12.   COVENANTS

12.1   The Executive acknowledges that in the course of his employment he is
likely to obtain knowledge of Group Companies’ trade secrets and other
confidential information and will have dealings with Clients, Suppliers, Agents
and Distributors

Page 13



--------------------------------------------------------------------------------



 



    (collectively referred hereafter as Business Partners) and that it is fair
and reasonable for the Company to seek to protect the interests of the Group by
the provisions of this Clause.

12.2   The Executive shall not directly or indirectly:

  (a)   at any time during the Restricted Period hold any Material Interest in a
business which is either wholly or partially in competition with any of the
Businesses;

  (b)   at any time during the Restricted Period hold any Material Interest in a
Named Competitor;

  (c)   at any time during the Restricted Period, seek in any capacity
whatsoever any business, orders or custom for any Restricted Products or
Restricted Services from any Client with whom he shall have dealt at any time
during the period of twelve months prior to the Termination Date or, if
Executive has been placed on ‘garden leave’ under clause 3.4, the period of
twelve (12) months prior to commencing ‘garden leave’;

  (d)   at any time before or after the Termination Date, induce or seek to
induce by any means involving the disclosure or use of Confidential Business
Information any Business Partner to cease dealing with a Group Company or to
restrict or vary the terms upon which it deals with the relevant Group Company;

  (e)   at any time during the Restricted Period be employed or engaged by any
person who at the time of the Termination Date is a Business Partner for the
purpose of carrying out the same kind of work as the Executive shall have
performed for that Client during the period of twelve months prior to the
Termination Date or, if Executive has been placed on ‘garden leave’ under clause
3.4, the period of twelve (12) months prior to commencing ‘garden leave’;

  (f)   at any time during the Restricted Period approach or solicit any
Supplier, Agent or Distributor with whom the Executive shall have dealt at any
time during the period of twelve (12) months prior to the Termination Date or,
if Executive has been placed on ‘garden leave’ under clause 3.4, the period of
twelve (12) months prior to commencing ‘garden leave’, for any purpose which
could reasonably be in competition with the Company;

  (g)   at any time during the Restricted Period endeavour to entice away from
the relevant Group Company or knowingly employ or engage the services of or
procure or assist any third party so to employ or engage the services of any
person who is an Employee with whom the Executive shall have dealt at any the
time during the period of twelve (12) months prior to the Termination Date or,
if Executive has been placed on ‘garden leave’ under clause 3.4, the period of
twelve (12) months prior to commencing ‘garden leave’;

  (h)   at any time during the Restricted Period endeavour to entice away from
the relevant Group Company or knowingly employ or engage the services of or
procure or assist any third party so to employ or engage the services of any
person who shall have been providing consultancy services to the relevant

Page 14



--------------------------------------------------------------------------------



 



      Group Company at the time of the Termination Date and who the Executive
shall have had material contact in the course of his employment during the
period of twelve (12) months prior to the Termination Date or, if the Executive
has been placed on ‘garden leave’ under clause 3.4, the period of twelve
(12) months prior to commencing ‘garden leave’ and who:

  (i)   by reason of his engagement as a consultant by such Group Company is
likely to be able to assist a business in or intending to be in competition with
such Group Company so to compete; or

  (ii)   by reason of his engagement as a consultant by such Group Company is
likely to be in possession of any Confidential Business Information; or

  (j)   at any time after the Termination Date represent himself or permit
himself to be held out by any person, firm or company as being in any way
connected with or interested in the Company or any Group Company.

12.3   Whilst the restrictions referred to in this Clause are regarded by the
parties hereto as fair and reasonable restrictions to be imposed on the
Executive, it is hereby declared that the wording of this Clause is severable
and so much of the same as a court of competent jurisdiction may regard as
unreasonable shall (so far as the same is possible) be deleted.

12.4   If after the Executive’s employment ends he proposes to enter into any
contract of employment, appointment or engagement with a third party, he agrees
that he will before doing so bring clauses 10, 11, 12 and 15 of this agreement
to the attention of any proposed new employer or organisation appointing him.

13.   TERMINATION PROVISIONS

13.1   The Executive acknowledges and agrees that (notwithstanding that the
personal contact is between him and representatives of the Business Partners)
the relationship with them is one which exists with the Company and is valuable
to the Company and that, so far as concerns those Business Partners whose
business is handled by the Executive, it is capable of being damaged inter alia
upon the cessation for any reason of the contract of employment between the
Company and the Executive. For the purposes of permitting the Company to ensure
so far as possible that any such damage is minimised, and so as to preserve the
Company’s relationship with its Business Partners after the termination of the
contract of employment, and to ensure the continued proper servicing of the
requirements of such Business Partners the Executive hereby undertakes generally
to co-operate with the Company and comply with the instructions of the Board or
its designee in securing the handover of the affairs of any such Client, Agent,
Supplier or Distributor to any other employee(s) designated by the Company in a
manner which will or is designed to ensure that the Company’s relationship with
such Client is preserved and that the Client continues to receive a proper
service from the Company; and acknowledges that any breach of the above
undertakings may cause loss or damage to the Company for which it may reasonably
seek compensation or injunctive relief from him.

13.2   With a view to ensuring that the Executive’s departure can be arranged
with the minimum of inconvenience or disruption to the business of the Company
and its

Page 15



--------------------------------------------------------------------------------



 



    relationship with its Clients and its other employees, the Executive
undertakes to mutually agree with the Board or its designee the timing and
manner of any communication about his departure, and to refrain from informing
any of the Executive’s colleagues (excluding the Board) about the proposed
cessation of his employment hereunder, other than within the agreed
communication plan.

13.3   The Executive acknowledges the right of the Company to monitor and
control the performance of its employees and ensure the proper servicing of the
requirements of its Clients, and acknowledges the fiduciary obligations
attaching to his position.

14.   TERMINATION

14.1   The Company may terminate the Employment by summary notice if the
Executive has:

14.1.1   been in serious breach of his obligations as a director or become
disqualified or prohibited by law from being or acting as a director or from
being directly or indirectly concerned in the promotion, formation or management
of a company or from carrying out any of the duties or functions he is employed
under this agreement to carry out; or

14.1.2   become bankrupt or made any arrangement or composition with his
creditors or taken advantage of any statute from time to time in force affording
relief for instalment debtors; or

14.1.3   been convicted of any criminal offence (save for road traffic or other
minor offences) or became a patient within the meaning of the Mental Health Act
1983; or

14.1.4   been guilty of gross misconduct in the course of the Employment or
committed any serious breach or persistent breach (after warnings) or any
failure of his duties or obligations under this agreement; or

14.1.5   been guilty of conduct tending to bring himself or the Company (or any
other Group Company) into disrepute; or

14.1.6   solicited or attempted to solicit or entice away any Client,
Distributor, Supplier, Employee or consultant of the Company (or any other Group
Company).

14.2   The Company may terminate the Employment by giving 12 months notice if
the Executive has been incapacitated by reason of Ill-Health, accident or
otherwise from performing his duties under this agreement for a total of 183 or
more consecutive days in the preceding 12 months save that the Company may not
terminate the Employment in this way if the Executive is in receipt of sick pay,
or receipt of benefits under the PHI Scheme, or he has made a claim (or a claim
has been made on his behalf) under such PHI Scheme and a decision is awaited
from the relevant insurers, or he has appealed (or an appeal has been made on
his behalf) against a decision of the insurers under such PHI Scheme and the
result of that appeal is awaited. It is the intent of the Company to comply with
PHI Scheme requirements, while not unintentionally extending employment rights.
It is not the intention of the Company to inhibit payment under PHI when reliant
on continued employment with the Company by terminating such employment but that
equally it is not the intention of the Company where PHI is being paid also to
pay regular salary under the contract.

Page 16



--------------------------------------------------------------------------------



 



14.3   Upon the termination of the Employment howsoever arising the Executive
will:

14.3.1   resign from all offices, committees, trusteeships or positions held by
him in the Company (or any other Group Company), including without limitation
the Board, and transfer all nominee shares held by him in the Company (or any
other Group Company) without compensation for loss of office or otherwise and,
should he fail to do so, the Board or its designee is irrevocably authorised to
appoint some person in his name and on his behalf to do, execute and perform any
acts, deeds, documents or things necessary to effect such resignation or
transfer;

14.3.2   deliver (or, if he is dead, of unsound mind or bankrupt, then his
personal representatives or such other persons as may be appointed to administer
his estate and affairs will deliver) up to the Company or its authorised
representative all property including (without limitation) all documents,
records, keys, correspondence, discs, tapes, telephones, credit cards or other
items in his possession or under his control which relate in any way to the
business or affairs or customers of the Company (or any other Group Company) or
are the property of the Company (or any other Group Company) and all extracts or
copies of them regardless of the medium on which such extracts or copies are
stored or held; and

14.3.3   not at any time after the termination of the Employment wrongfully
represent himself as being a director of or employed by or connected with the
Company (or any other Group Company) nor make or publish any untrue or
misleading statement or comment about the Company (or any other Group Company)
or their respective officers and employees.

15.   INTELLECTUAL PROPERTY

15.1   All copyright, design rights, database rights, trade marks, and any other
intellectual property rights (other than patents) in any software, databases,
specifications, manuals, prototypes, records, documents, (including all material
stored in computer readable form), drawings, designs, business ideas or methods
and any other material or work (the “Materials”) of any description that is
capable of protection under the intellectual property laws (other than patent
law) or laws of confidence of any country which is made, developed, created,
devised or designed (whether alone or with any other person) by the Executive in
the course of his employment will be the property of and will belong to the
Company unless otherwise agreed in writing by the Company.

15.2   The Executive agrees that he will use the Materials only for the purpose
of the Company’s business and that he will return the Materials and all copies
and extracts from the Materials, to the Company on demand at any time and
without demand on the termination of his employment, howsoever arising.

15.3   The Executive shall promptly disclose full details of all inventions,
discoveries, processes or formulae or any other matter which is capable of
patent protection under the intellectual property laws of any country which is
made, created, developed, or devised by him in the course of his employment
(“Inventions”) in writing to a Director of the Company, and shall if requested
by the Company deliver to the Company all copies and material representations of
such Inventions in his possession, custody or control.

Page 17



--------------------------------------------------------------------------------



 



15.4   To the extent that under the mandatory laws of any country an Invention
or any patent or other rights therein belongs to him, the Executive shall on
request by the Company negotiate with the Company in good faith for the
assignment or licence of the Invention and such rights to the Company.

15.5   All other Inventions and all other rights therein shall belong to the
Company, and, to the extent not already legally owned by the Company, shall be
held on trust for the Company, and at the Company’s request and cost the
Executive shall execute any documents and do all things necessary to
substantiate the Company’s ownership thereof and to obtain registration or
protection thereof in any country.

15.6   The Executive irrevocably appoints the Company to be his attorney in his
name, and on his behalf:

15.6.1   to execute any instrument, to do any thing, and generally to use his
name for the purpose of giving the Company (or its nominee) the full benefit of
the provisions of clauses 15.1 to 15.5 above; and

15.6.2   to give to any third party a certificate in writing (signed by a
director or secretary of the Company) confirming that any instrument or act
falls within the authority conferred by this clause; such a certificate will be
deemed to be conclusive evidence that this is the case.

15.6.3   Save as provided above, the Executive shall keep all Inventions and all
details thereof confidential to himself and any lawyer or patent agent
instructed by him. He shall not without the Company’s consent apply for
protection or registration in any country of any Invention belonging to the
Company and shall promptly inform the Company if he applies for protection or
registration of an Invention belonging to him in any country.

16.     RULES, POLICIES AND PROCEDURES

    The Executive must comply at all times with the Company’s rules policies and
procedures relating to equal opportunities, harassment, health and safety,
e-mail and internet use, insider trading and all other rules and procedures
introduced by the Company from time to time provided they are reasonable. Both
parties agree to comply with the Company disciplinary and grievance procedures.
Copies of all rules, policies and procedures appear in the UK policies posted on
the Company’s Intranet. For the avoidance of doubt such rules, policies and
procedures are not incorporated by reference into this contract and they may be
changed, replaced or withdrawn at any time at the discretion of the Company.
Breach of the Company rules, policies or procedures may result in disciplinary
action.

17.   DATA PROTECTION

17.1   The Executive agrees that personal data (including sensitive data)
relating to him which has been or is in the future obtained by the Company may
be held and processed by the Company (and where necessary its agents or
appointed third parties) either by computer or manually for any purpose relating
to the administration, management and operation of his employment, or in
relation to the Company’s legal obligations or business needs.

Page 18



--------------------------------------------------------------------------------



 



17.2   The Group has offices in various countries throughout the world and it
may be necessary for one or more of the Group’s overseas offices to have access
to information held about the Executive by the Company in the UK. However it is
only intended by the Company that information about the Executive will be used
by the Group’s overseas offices for the purpose of enabling the Group to deal
with personal issues connected with his employment, including advising relevant
statutory authorities in order to obtain a work permit or visa or assisting in
his secondment to an overseas office or for pay roll purposes. The Executive
agrees that the Company may where appropriate transfer personal data (including
sensitive data) relating to him to the Group’s overseas offices.

17.3   The Executive agrees and gives authorisation that his company electronic
mail and computing resources will be accessible to the company without any
further prior consent during his employment and where appropriate after leaving
the company. All user ID and passwords combinations may be reset for access in
appropriate business circumstances.

18.   MONITORING

    For the purposes of the Telecommunications (Lawful Business Practice)
(Interception of Communications) Regulations 2000 and the Human Rights Act 1998,
the Executive acknowledges that the Company may monitor and/or record
communications which he makes in the course of his employment, so far as it is
lawful for the Company to do so. In this clause, “communications” include,
without limitation, communications made by telephone, e-mail and fax, or over
the internet.

19.   ENTIRE AGREEMENT

19.1   This agreement takes effect on 1 June 2011 in substitution for the
Service Agreement signed by and between the Executive and Galileo International
Ltd. (now known as Travelport International Limited) in March 2007, and the 28
March 2011 letter agreement between the same parties , and all other previous
agreements and arrangements whether written, oral or implied between the
Company, and Group Company or their Affiliates and the Executive relating to the
employment of the Executive and all such agreements and arrangements shall be
deemed to have been terminated by mutual consent as from the date of
commencement of this agreement; provided, however, that this agreement shall not
supersede any documents related to any equity granted to the Executive by the
Company or any Group Company, including without limitation under the TDS
Investor (Cayman) L.P. 2006 Interest Plan, which remain in full force and
effect.

19.2   The Executive represents and warrants that he is not a party to any
agreement, contract (whether of employment or otherwise) or understanding which
would in any way restrict or prohibit him from undertaking or performing any of
the duties in accordance with this agreement.

Page 19



--------------------------------------------------------------------------------



 



20   OTHER PROVISIONS

20.1   Subject to the prevailing severance policy in force at the time, the
Executive will have no claim against the Company (or any other Group Company)
arising out of the termination of this agreement if:

20.1.1   termination is by reason of reconstruction or amalgamation whether by
winding up the Company or otherwise, and the Executive is offered employment
with any company, concern or undertaking resulting from such reconstruction or
amalgamation and the parties agree that this is of substantially the same nature
to his appointment under this agreement and is on terms which when taken as a
whole are no less favourable to the Executive than those contained in this
agreement; or

20.1.2   in relation to any provision in any articles of association, agreement
or arrangement which has the effect of requiring the Executive to sell or give
up any shares, securities, options or rights at any price or which causes any
options or other rights granted to him to become prematurely exercisable or to
lapse.

20.2   No failure or delay to exercise, or other relaxation or indulgence
granted in relation to, any power, right or remedy under this agreement of
either party shall operate as a waiver of it or impair or prejudice it nor shall
any single or partial exercise or waiver of any power, right or remedy preclude
its further exercise or the exercise of any other power, right or remedy.

20.3   There are no collective agreements in force which affect this agreement.

20.4   The parties recognise that during the normal course of his employment,
the Executive will be required to make statements, directly or indirectly,
written or oral, to, and/or provide material for publication by, television,
radio, film or other similar media and/or write article(s) for the press or
otherwise for publication on matters relating to the business and affairs of the
Company (or any other Group Company) and/or matters relating to any customer,
client or connection of the Company or any other Group Company). The Executive
however recognises that such activities should be agreed with the Board or its
designee on either a case by case or “blanket” basis according to the type of
activity and explicitly that where comment is to be made on the financial
performance of the Group Company such comment will need the prior approval of
the Board or its designee.

20.5   This agreement may be executed in 2 counterparts, each of which shall be
deemed an original and which shall together constitute one and the same
document.

20.6   If this agreement is executed in 2 counterparts, it shall be deemed to be
delivered and shall have effect when a) each party has signed a counterpart of
this deed; b) each party has handed over such counterpart to the other party to
this deed; and c) each of the counterparts has been dated.

20.7   The Company acknowledges and declares itself trustee of the obligations
and covenants given in this agreement insofar as they are expressed to be for
the benefit of any other Group Company and holds them on trust for the absolute
benefit of any

Page 20



--------------------------------------------------------------------------------



 



    such Group Company and the Executive covenants with the Company in its
capacity as such trustee to observe and perform each of such obligations and
covenants.

20.8   No variation of this agreement will be effective unless agreed in writing
by or on behalf of both parties.

21.   NOTICES

21.1   Each party to this agreement may give any notice or other communication
under or in connection with this agreement by letter or facsimile transmission
addressed to the other party. The address for service for the Executive shall be
the address provided to the Company and reflected in its records or such other
address within the United Kingdom for service as the Executive may from time to
time notify to the Company for the purposes of this clause and the address for
service for the Company shall be its registered office from time to time.

21.2   Any notice or other communication will be deemed to be served:

21.2.1   if personally delivered, at the time of delivery and, in proving
service, it shall be sufficient to produce a receipt for the notice signed by or
on behalf of the addressee;

21.2.2   if by letter, at noon on the Business Day after such letter was posted
and, in proving service, it shall be sufficient to prove that the letter was
properly stamped first class addressed and delivered to the postal authorities;
and

21.2.3   if by facsimile transmission, at the time and on the day of
transmission, and, in proving service, it shall be sufficient to produce a
transmission report from the sender’s facsimile machine indicating that the
facsimile was sent in its entirety to the recipient’s facsimile number.

21.2.4   Details for service of any notice or other communication on the Company
are as follows:

Eric Bock
Chief Administrative Officer & General Counsel
Travelport
300 Galleria Parkway
Atlanta, Georgia 30339 USA
Fax: (770)563-7878

22.   LAW AND JURISDICTION

22.1   This agreement, and all disputes or claims arising out of or in
connection with it, shall be governed by and construed in accordance with
English law.

22.2   The parties to this agreement irrevocably and unconditionally agree that
the High Court of Justice in England shall have exclusive jurisdiction over all
disputes or claims arising out of or in connection with this agreement.

Page 21



--------------------------------------------------------------------------------



 



IN WITNESS of which this document has been duly signed as a deed and delivered
on the date written at the beginning of this deed:
Please sign and return both copies of this agreement to me.
Yours sincerely,
/s/ Lee Golding

Lee Golding
Executive Vice President — Human Resources
Attorney-in-Fact, Travelport International Limited
Solely for purposes of clause 4.9 hereof
TRAVELPORT LIMITED

            By:   /s/ Lee Golding        Name:   Lee Golding        Title:   EVP
Human Resources     

IN WITNESS of which this document has been duly signed by Gordon Wilson as a
deed and delivered on the date written at the beginning of this deed:
Signed by Gordon Wilson: /s/ Gordon Wilson
in the presence of:

         
Witness:
         
Signature:
  /s/ Tad Ostrowski     
 
       
 
       
Name:
  T. Ostrowski     
 
       
 
       
Work Address:
  Travelport, 10 Hurricane Way     
 
       
 
       
 
  Langley, Berkshire SL3 8AG     
 
       
 
       
Date:
  31st May 2011     
 
       
 
       

Page 22